Order filed August 23, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00640-CV
                                 ____________

                     DAVID LEE STUDER, P.E., Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19260


                                      ORDER
      The clerk’s record in this appeal was filed August 10, 2018. The record
contains no written order granting summary judgment. In response to this court’s
dismissal letter, appellant contends the summary judgment was granted orally.

      No reporter’s record has been filed in this case. Without a reporter’s record
the court cannot determine whether the summary judgment was granted orally. The
official court reporter for the 165th District Court informed this court that appellant
had not made arrangements for payment for the reporter’s record. On August 15,
2018, the clerk of this court notified appellant that we would consider and decide
those issues that do not require a reporter’s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM